Citation Nr: 0924947	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-13 896	)	DATE
	)
	)

THE ISSUE

Whether a decision of the Board of Veterans' Appeals 
promulgated on September 11, 1968, should be revised or 
reversed on the basis of clear and unmistakable error.    

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for corneal scar of the right eye, with diabetic 
retinopathy of bilateral eyes, and entitlement to service 
connection for the residuals of a head injury are the subject 
of a separate appellate decision.)  


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran, who is the moving party, served on active duty 
from July 1945 to August 1946 and from May 1950 to July 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
under 38 U.S.C.A. § 7111 (West 2002) pursuant to a September 
2007 motion by the moving party alleging clear and 
unmistakable error (CUE) in a September 11, 1968, decision, 
wherein the Board denied a rating in excess of 70 percent for 
schizophrenia and a total rating based on individual 
unemployability due to service-connected disability.  In the 
September 2007 motion, the moving party also requested that 
the Board reconsider its September 1968 decision.  In April 
2008, the motion for reconsideration was denied.  

The Board further notes that the Veteran had previously 
challenged the September 1968 Board decision on the basis of 
CUE in a June 2000 motion.  The current CUE challenge is 
based on a different theory than the challenge of June 2000.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a November 1962 rating decision, the RO granted 
service connection for schizophrenic reaction and assigned a 
100 percent disabling rating, effective from August 6, 1962.  

2.  By a rating decision dated on March 15, 1967, the RO 
reduced the disability rating for the Veteran's service-
connected schizophrenic reaction from 100 percent to 70 
percent disabling, effective from June 1, 1967.

3.  In a letter dated on March 30, 1967, the RO informed the 
Veteran that his schizophrenic reaction was to be reduced to 
70 percent disabling, effective from June 1, 1967; included 
in the notification was a form in which the Veteran was 
informed that he could submit additional evidence showing 
that the reduction should not be made; he was told that he 
had 60 days from the date of the letter to submit any new 
evidence, and that if no additional evidence was received, it 
would be necessary to reduce his award as indicated.

4.  In April 1967, the Veteran submitted additional evidence.  

5.  In a confirmed rating decision, dated on August 1, 1967, 
the RO continued the 70 percent disability evaluation for the 
Veteran's service-connected schizophrenic reaction.

6.  The Veteran was notified of the August 1967 decision by 
letter dated on August 10, 1967; he subsequently filed a 
timely appeal.  

7.  By a decision dated on September 11, 1968, the Board 
denied a rating in excess of 70 percent for schizophrenia and 
a total rating based on individual unemployability due to 
service-connected disability.   

8.  It is not shown that the provisions of 38 C.F.R. 
§ 3.105(e) in effect at the time of the September 11, 1968 
decision were incorrectly applied.  


CONCLUSION OF LAW

The Board's decision of September 11, 1968, did not contain 
clear and unmistakable error by failing to correctly apply 
the applicable law and regulations governing the reduction of 
a disability rating,  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1403 (2008).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to claims of 
CUE in prior Board decisions or in prior rating decisions.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).


II.  Pertinent Law and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111(a) (West 2002).  Clear and unmistakable error 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(2008).  

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not clear and unmistakable 
error include the following: (1) Changed diagnosis.  A new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. § 
5107(a); and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d).  Moreover, clear and unmistakable error does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.


III.  Factual Background

By a November 1962 rating decision, the RO granted service 
connection for schizophrenic reaction and assigned a 100 
percent disabling rating, effective from August 6, 1962.  

In February 1967, the Veteran underwent a VA neuropsychiatric 
examination.  At that time, he stated that he had been 
unemployed since 1960.  He indicated that he was currently 
training as a typist and was doing well.  Upon mental status 
evaluation, the examiner reported that the Veteran was 
intelligent and oriented; however, he did not understand the 
nature of the interview.  The examiner noted that the Veteran 
showed a picture of a chronic paranoid schizophrenia and 
still had delusional ideas and probably hallucinatory 
experiences.  However, the examiner reported that the Veteran 
had managed to "get along" without hospitalization and he 
managed his personal affairs very well.  According to the 
examiner, it was questionable whether the Veteran would be 
able to work in close proximity to other people in an office 
as it would be required if he worked as a typist.  The 
examiner stated that it was true that the Veteran was 
intelligent enough and interested enough to learn the trade, 
but the necessity of working closely with other people in an 
office, especially a large office, would be very difficult 
for him.  However, the examiner indicated that the Veteran's 
"acute psychotic symptoms [were] lessened, although he still 
ha[d] many schizophrenic features."  The diagnosis was 
schizophrenic reaction, in partial remission, competent.      

By a rating decision, dated on March 15, 1967, the RO reduced 
the disability rating for the Veteran's service-connected 
schizophrenic reaction from 100 percent to 70 percent 
disabling, effective from June 1, 1967.  In its decision, the 
RO determined that the evidence of record no longer showed 
that the Veteran's schizophrenic reaction was manifested by 
complete social and industrial inadaptability.  

In a letter dated on March 30, 1967, the RO informed the 
Veteran that his schizophrenic reaction was to be reduced to 
70 percent disabling, effective from June 1, 1967.  Included 
in the notification was a form in which the Veteran was 
informed that he could submit additional evidence showing 
that the reduction should not be made.  He was told that he 
had 60 days from the date of the letter to submit any new 
evidence, and that if no additional evidence was received, it 
would be necessary to reduce his award as indicated.  

In April 1967, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from January 1966 to 
April 1967.  The records show that in January 1966, the 
Veteran reported that he had been attending trade school for 
the past six months and was doing well.  The following month, 
he reported that he had completed trade school as a 
bookbinder.  In March 1966, the Veteran stated that he had 
passed a civil service test to become a janitor.  He 
indicated that he felt relieved, relaxed, and at ease.  The 
examiner reported that the Veteran was clean, neat, and 
responding well.  In April 1966, the Veteran reported that he 
had an interview to become a janitor.  He denied 
hallucinations and indicated that he took his medications as 
prescribed.  The examiner stated that the Veteran had made 
excellent progress, no longer showed any evidence of a 
psychosis, and was regarded as employable to engage in 
custodial work.  In November 1966, the Veteran indicated that 
he had enrolled in typing school.  In December 1966 and 
January 1967, the Veteran was seen in connection with eye 
complaints.  In April 1967, he reported that he had quit 
vocational school because his eyes bothered him.  He was 
described as tense and anxious.      

In April 1967, the Veteran submitted private medical 
statements from H.S.H., M.D., and E.L.M., M.D., both dated in 
April 1967.  In the statement from Dr. H., he indicated that 
the Veteran's psychiatric and ophthalmic conditions made it 
impossible for him to complete schooling to learn a trade or 
skill which would prepare him for industry.  In the statement 
from Dr. M., he reported that the Veteran's composite 
problems interfered with his being gainfully employed.  
According to Dr. M., from his brief exposure to the Veteran, 
it was his opinion that the Veteran was totally disabled.  

A VA neuropsychiatric evaluation was conducted in July 1967.  
At that time, the Veteran reported that he had been 
unemployed since 1962 due to "poor eyesight."  The examiner 
indicated that the Veteran had a history of psychiatric 
hospitalization.  Upon mental status evaluation, the Veteran 
had some delusional and paranoid ideas, especially concerning 
his eyesight.  However, it was the examiner's opinion that 
the Veteran was exaggerating his symptoms.  According to the 
examiner, the Veteran was intelligent and was able to get 
along with other people even if it was in a limited degree.  
The examiner opined that the Veteran's psychotic condition 
would not prevent him from working in a type of work such as 
a janitor or custodial work which would not require any 
reading; assuming that his paranoid ideas or delusions about 
his eyesight were strong enough to prevent him from doing 
work as a typist or office work.  The diagnosis was 
schizophrenic reaction, partial remission, competent.  

In a confirmed rating decision, dated on August 1, 1967, the 
RO continued the 70 percent disability evaluation for the 
Veteran's service-connected schizophrenic reaction.  The RO 
based its decision on the results of the Veteran's July 1967 
VA examination.  The Veteran was notified of that decision by 
letter dated on August 10, 1967.  He subsequently filed a 
notice of disagreement, and a statement of the case was 
issued in April 1968.  In May 1968, the Veteran filed a 
substantive appeal.  

By a decision dated on September 11, 1968, the Board denied a 
rating in excess of 70 percent for schizophrenia and a total 
rating based on individual unempoloyability due to service-
connected disability.      


IV.  Analysis

In regard to the pertinent laws in effect at the time of the 
Board's September 1968 decision, the provisions of 
subsections (a) and (b) of 38 C.F.R. § 3.344 articulated 
specific procedural requirements for the reduction of 
established and stable disability evaluations, which applied 
only to cases where the rating was in effect for five years 
or more.  [Emphasis added.]  In the case of disability 
ratings which existed for less than five years, such 
protection specifically did not apply.  38 C.F.R. § 3.344(c) 
(1968).  Rather, reexaminations disclosing improvement, 
physical or mental, in these disabilities warranted a 
reduction in rating.  Id.  

Also in effect at the time of the Board's September 1968 
decision was 38 C.F.R. § 3.105(e) (1968), which provided that 
where the reduction in evaluation of a service-connected 
disability or employability status was considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action was to be taken.  The reduction was to be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran was to 
be notified at his latest address of record of the action 
taken and furnished detailed reasons therefore, and was to be 
given 60 days for the presentation of additional evidence.

The Board notes that the Veteran submitted a previous motion 
to challenge the September 1968 Board decision on the basis 
of CUE in a June 2000 motion.  In a September 2001 decision, 
the Board concluded that there had been no CUE in the 
September 1968 decision due, in pertinent part, to the 
finding that the provisions of 38 C.F.R. § 3.344(c) had not 
been applicable because the 100 percent rating for 
schizophrenia had not been in effect for a period of five 
years or more.  The Veteran appealed to the Court.  At that 
time, the Veteran raised, for the first time, the argument 
that VA had erred in assigning a June 1, 1967 effective date 
for the reduction of the 100 percent rating, that the 
effective date should have been no earlier than October 9, 
1967, and that VA therefore erred in failing to apply the 
provisions of 38 C.F.R. § 3.344(c).  The Court issued a 
Memorandum Decision in June 2005 that affirmed the September 
2001 decision.  In so doing, the Court specifically noted 
that the CUE allegation regarding the effective date of the 
reduction was not properly before the Court.      

The Board notes that once there is a final denial of a CUE 
claim, the same claim cannot be raised again.  See Link v. 
West, 12 Vet. App. 39, 44 (1998) ("Under the principle of 
res judicata 'once there is a final decision on the issue of 
[CUE] ... that particular claim of CUE may not be raised 
again.'"(quoting Russell, 3 Vet. App. at 315)).  However, 
the Veteran is allowed to submit a different theory of CUE 
from the one previously considered in September 2001.  See 
Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002) 
(each theory of CUE must be adjudicated as a separate and 
distinct request so that the preclusive effect of res 
judicata bars refilling only as to that particular assertion 
of CUE); see also Disabled Am. Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2002) ("[A]llowing a claimant to seek 
CUE review of a specific issue in a Board decision leaves 
other issues in that decision subject to their own CUE 
review.")

In regard to the Veteran's theory on his current motion, the 
Veteran maintains, through his attorney-representative, that 
the Board erred in its September 1968 decision because it did 
not assign the correct effective date for the reduction of 
his service-connected schizophrenia from 100 percent to 70 
percent.  The Veteran contends that the notice requirements 
of 38 C.F.R. § 3.105(e) required that he should have been 
provided notice of the proposed reduction, given 60 days to 
respond with additional evidence, and, after expiration of 
that 60-day period, been given another 60-day period before 
the reduction became final.  It is the Veteran's argument 
that if such a procedure had been followed, the effective 
date of the reduction would have been no earlier than October 
9, 1967, which would have provided him the protections of 
38 C.F.R. § 3.344(c) in that his 100 percent rating would 
have been in effect for over five years.  However, the Board 
finds that the Veteran's contention is flawed in that he is 
arguing for the application of the provisions of 38 C.F.R. 
§ 3.105(e) that are currently in effect and not those in 
effect at the time of the September 1968 Board decision.  
Indeed, rather than two consecutive 60-day periods, the 1968 
version of 38 C.F.R. § 3.105(e) provided that the effective 
date of a reduction was a single, concurrent 60-day period 
from the date of notice, which in the Veteran's case was the 
March 30, 1967 letter.  In this regard, the Board notes that 
as previously stated, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e).     

In the Veteran's current motion, he maintains that under 
38 C.F.R. § 3.105(e), in order to reduce a rating, VA must do 
the following: (1) give the veteran a proposed reduction 
notice, (2) allow the veteran at least 60 days to submit 
additional evidence, and (3) after the 60-day period has 
expired, issue a decision actually reducing the rating.  
According to the Veteran, the proposed rating reduction was 
sent on March 30, 1967.  However, he contends that the March 
30, 1967, letter did not serve to notify him that his rating 
had been reduced, as it provided that the rating reduction 
would become final only in the event that he did not submit 
additional evidence.  The Veteran maintains that because he 
submitted additional evidence within the 60-day period 
following the March 30, 1967 letter, the reduction did not 
become final.  He states that after he submitted additional 
evidence in April 1967, VA did not issue any decision 
explicitly implementing a reduction.  The next decision 
issued by the RO, which took into consideration the evidence 
he submitted as well as the results of a VA examination 
conducted in July 1967, was issued on August 1, 1967.  In 
that decision, the RO reported that the most recent 
examination did not warrant any change in the previous 
determination.  Notification of that decision was sent by 
letter dated on August 10, 1967.  According to the Veteran, 
assuming that the August 1, 1967, decision was sufficient to 
constitute a decision implementing the rating reduction, the 
reduction could be effective no earlier than 60 days after 
the notification letter, or October 9, 1967.      

In light of the above, by referencing to a proposed reduction 
notice, the Veteran is referring to the current provisions of 
38 C.F.R. § 3.105(e) which provide that when the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction, a rating proposing the reduction will be prepared.  
However, upon a review of the provisions of 38 C.F.R. 
§ 3.105(e) in effect at the time of the September 1968 rating 
decision, there is no specific instruction to initially 
provide a rating proposing a reduction.  Rather, under 
38 C.F.R. § 3.105(e) in effect in 1968, when the reduction in 
evaluation of a service-connected disability or employability 
status was considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating action was to be 
taken.  The reduction was to be made effective the last day 
of the month in which a 60-day period from date of notice to 
the payee expires.  A veteran was to be given 60 days for the 
presentation of additional evidence.  Thus, by the rating 
decision dated on March 15, 1967, the RO reduced the 
disability rating for the Veteran's service-connected 
schizophrenic reaction from 100 percent to 70 percent 
disabling, effective from June 1, 1967.  In the March 30, 
1967 letter, the RO specifically notified the Veteran that 
his 100 percent rating for his service-connected 
schizophrenia had been reduced to 70 percent disabling, 
effective from June 1, 1967.  This letter was not a proposal 
to reduce the rating; rather, it was a letter notifying the 
Veteran that his rating for his schizophrenia had been 
reduced, effective from June 1, 1967.  

Attached to the March 30, 1967 notification letter was a form 
in which the Veteran was informed that he could submit 
additional evidence showing that the reduction should not be 
made.  He was told that he had 60 days from the date of the 
letter to submit any new evidence, and that if no additional 
evidence was received, it would be necessary to reduce his 
award as indicated.  The Board recognizes that the Veteran 
submitted additional evidence during the 60-day period 
following the March 30, 1967 letter.  However, the Board 
observes that there was no tolling of the effective date 
based on the receipt of additional evidence and argument.  
The Veteran maintains that the March 30, 1967 letter did not 
serve to notify him that his rating had been reduced, as it 
provided that the rating reduction would become final only in 
the event that he did not submit additional evidence.  
According to the Veteran, because he submitted additional 
evidence within the allotted time period, the March 30, 1967 
letter did not serve as notification that his rating had been 
reduced.  The Board disagrees.  The Veteran was notified that 
he had 60 days from the date of the March 30, 1967 letter to 
submit additional evidence; however, there was no specific 
notification in the March 30, 1967 letter that if he 
submitted additional evidence, the rating reduction would not 
go into effect.  Under the 1968 version of 38 C.F.R. 
§ 3.105(e), the effective date of a reduction was a single, 
concurrent 60-day period from the date of notice.  A veteran 
was given 60 days for the presentation of additional 
evidence; however, there was no specific provision in the 
1968 version of 38 C.F.R. § 3,105(e) that if a Veteran 
actually did submit additional evidence, the rating reduction 
would not be effectuated.  

Accordingly, with respect to the Veteran's contention that 
the Board's September 11, 1968 decision was clearly and 
unmistakably erroneous in that it failed to assign the 
correct effective date for the reduction of his service-
connected schizophrenia from 100 percent to 70 percent under 
the provisions of 38 C.F.R. § 3.105(e), that the effective 
date should have been no earlier than October 9, 1967, and 
that it therefore erred in failing to apply the provisions of 
38 C.F.R. § 3.344(c), the Board finds that it is not shown 
that the provisions of 38 C.F.R. § 3.105(e) in effect at the 
time of the September 11, 1968 decision were incorrectly 
applied, and, as such, there is no basis upon which to find 
CUE in the Board's September 11, 1968 decision.  






ORDER

The motion alleging CUE in a September 11, 1968, Board 
decision is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


